Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1-6, 8, 12, 14-17 and added claim 18 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to the 103 rejection of claims 1 and 16 Applicant asserts:
 
On the other hand, Yamaguchi's control unit 8, resistor 11, switch 7 and connection unit with switch 6 are not within "the battery unit 2" itself, but rather are all elements belonging external to a battery control system. Thus, for a person to have modified the external elements as alleged by the Examiner to instead be internal battery elements, the associated skilled person must have been those persons who were involved in manufacture of an entire battery apparatus and control system.
And further asserts:
It is respectfully submitted that a person of ordinary skill in the art of manufacturing or maintaining batteries would not have modified an external battery control system as alleged.
In response:
As can be seen from the rejection of claims 1 and similarly claims 16 and 18, the examiner does not use Yamaguchi to teach the control unit 8, resistor 11, switch 7 and connection unit with switch 6 are within battery unit 2 itself, but uses Yamaguchi’s to 
an electric storage device (Based on Fig. 2 and [0031] of the specification, Examiner interprets “electric storage device” as comprising at least an electric storage unit, control unit and switching unit.  See Fig. 1 of Yamaguchi below where Battery 2, controller 8, resistor 11, switch 7 and 6, and connection unit comprising switch 6 identified as Electric storage device). 
Applicant further asserts:
 
In particular, a person of ordinary skill in the art of manufacturing an attachable and detachable electric storage device -which is what is claimed -would not have modified the attachable and detachable electric storage device to have modified external components internal therein.
Changing or modifying the attachment/detachment point A to instead be at point B when replacing the battery unit 2 would not at all have been obvious to a person of ordinary skill in the art at the time of this invention, i.e., to those were involved in the manufacture of a power and control system.
And further asserts:
”Yamaguchi, in view of Matsumura, fails to teach or suggest an electric storage device configured such that the electric storage device can be connected, in an attachable and detachable manner…”

In response:
As can be seen from the rejection of claims 1 and similarly claims 16 and 18, the examiner does not state that it would have been obvious to a person of ordinary skill in the art of manufacturing an attachable and detachable electric storage device…to  
The examiner uses the combined teachings of Yamaguchi, in view of Matsumura to teach the claim language as follows:
an electric storage device (Based on Fig. 2 and [0031] Fig. 1. Battery 2, controller 8, resistor 11, switch 7 and 6, and connection unit comprising switch 6 identified as Electric storage device) configured such that the electric storage device can be connected, in an attachable manner, in parallel with a distinct power supply device (Fig. 1 where electric storage device identified below is attached to distinct power supply identified above).
Yamaguchi does not specifically disclose the electric storage device can be connected, in a detachable manner, in parallel with a distinct power supply device.
However, Yamaguchi teaches attaching an element in a detachable manner for maintenance reasons ([0031] where control unit 8 removes and replaces (detachable) battery unit 2 for reasons of abnormality, failure, characteristic deterioration, or for maintenance reasons).
Therefore it would be obvious for the electric storage device (e.g. battery 2 with controller 8, resistor 11, switch 7, and connection unit comprising switch 6) to be connected in a detachable manner in order to monitor for abnormality, failure, characteristic deterioration, or for maintenance reasons taught by Yamaguchi ([0031]).

In regards to the 103 rejection of claims 1, 16, and 18 Applicant asserts:
This "voltage across terminals" is different from the voltage difference of 
And further asserts:
Yamaguchi fails to teach use of a "voltage across the terminals of the switching element" as recited in all pending claims, and lacks support for the Examiner's reading that Yamaguchi discloses use of a "voltage at a position closer to the battery unit 2 than to the connection terminal" instead of the voltage of the parallel line 10.
In response:
Using BRI and scientific theory, voltage “across” an element is a voltage difference or change between one node of the element and another node (i.e voltage drop or voltage rise across a resistor).
As can be seen from the rejection of claims 1 and similarly claims 16 and 18, the examiner uses Yamaguchi to teach claim language:
 “the control unit (Fig. 1 controller 8) is configured to control the switching element based on a voltage across terminals of the switching element (Voltage difference between node 10 and battery cell 2 identified as “voltage across the terminals of the switching element) such that:
 (i) the switching element electrically connects the connecting terminal and the electric storage unit when the voltage across the terminals of the switching element satisfies a predetermined condition (Fig. 1,2 and [0030]-[0031]. The control circuit 8 compares the voltage of the battery unit 2 with the voltage of line 10. When the voltage of the battery unit 2 approaches the parallel line 10 (e.g. voltage difference), contact 12/switch 6 is switched from off to on. Predetermined condition is the voltage  and 
(ii) the switching element electrically disconnects the connecting terminal and the electric storage unit when the voltage across the terminals of the switching element does not satisfy the predetermined condition (When the voltage difference between the voltage of the battery unit 2 and the parallel line 10 is large, control circuit 8 controls the contact 12 to be kept off [0030]-[0031]).

In regards to the 103 rejection of claims 1,16, and 18 Applicant asserts:
In other words, the applying "the voltage across the terminals" would require great changes of the circuit configurations in Yamaguchi (complications by addition of wiring elements), which would be realized by a skilled person as a change for the worse because of the redundancy. Thus, such a design choice would not a proper selection by a skilled person.
In response:
As can be seen from the rejection of claims 1 and similarly claims 16 and 18, the examiner uses Yamaguchi to disclose claim language:
voltage across terminals of the switching element (Voltage difference between node 10 and battery cell 2 identified as “voltage across the terminals of the switching element) and uses the combined teachings of Yamaguchi to teach the electric storage device can be connected, in a detachable manner, in parallel with a distinct power supply device as specified above ([0031] where control unit 8 removes and replaces (detachable) battery unit 2 for reasons of abnormality, failure, characteristic ) which does not teach away nor changes the principle operation of Yamaguchi.

In regards to the 103 rejection of claims 3-4, 9-11, and15 Applicant asserts:

”However, Park fails to cure the deficiencies in Yamaguchi, in view of Matsumura. In particular, Yamaguchi, in view of Matsumura, and further in view of Park, fails to teach or suggest an electric storage device configured such that the electric storage device can be connected, in an attachable and detachable manner…”

”However, Sugiyama fails to cure the deficiencies in Yamaguchi, in view of Matsumura. In particular, Yamaguchi, in view of Matsumura, and further in view of Sugiyama, fails to teach or suggest an electric storage device configured such that the electric storage device can be connected, in an attachable and detachable manner…”

”Nevertheless, Tahara fails to cure the deficiencies in Yamaguchi, in view of Matsumura, and further in view of Sugiyama. In particular, Yamaguchi, in view of Matsumura, and further in view of Sugiyama, and still further in view of Tahara, still fails to teach or suggest an electric storage device configured such that the electric storage device can be connected, in an attachable and detachable manner…”

”However, Ozawa fails to cure the deficiencies in Yamaguchi, in view of Matsumura. In particular, Yamaguchi, in view of Matsumura, and further in view of Ozawa , fails to teach or suggest an electric storage device configured such that the 
In response:
The Examiner does not rely on the teachings of Park, Sugiyama, Tahara, nor Ozawa but uses the combined teachings of Yamaguchi, in view of Matsumura to teach the claim language of claims 1, 16 and 18 as seen below.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 18 recites “a control unit configured to control current flowing between a terminal of the electric storage unit and a wire that electrically connects the distinct power supply device..”
Claim 2 recites “a determining unit that determines whether the voltage across the terminals of the switching element is within a predetermined range”, 
“a signal generating unit that: 
(i) generates a first signal for turning on the
switching element when the determining unit has determined that the voltage 
(ii) generates a second signal for turning off the switching element when the determining unit has determined that the voltage across the terminals of the switching element is not in the predetermined range;”
Claim 3 recites “first signal receiving unit that receives a first signal indicating…”
Claim 4 recites “a second signal receiving unit that receives a second signal…”
Claim 5 recites “third signal receiving unit that receives a third signal…”
Claim 8 recites “balance correcting unit that equalizes voltage of the plurality of electric storage cells…”
Claim 12 recites “a battery characteristic acquiring unit that acquires information related to battery characteristic of the electric storage unit.
Claim 12 also recites “an output unit that outputs to an external apparatus of the control unit information related to the battery characteristic.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 “a control unit configured to control current flowing between a terminal of the electric storage unit and a wire that electrically connects the distinct power supply device”, 
“a determining unit that determines whether the voltage across the
terminals of the switching element is within a predetermined range”, 
“a signal generating unit that: 

switching element when the determining unit has determined that the voltage across the terminals of the switching element is within the predetermined range; or 
(ii) generates a second signal for turning off the switching element when the determining unit has determined that the voltage across the terminals of the switching element is not in the predetermined range;”
May be realized by hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit and specified in [0095] and [0112] of the specification.
Additionally,  “first signal receiving unit that receives a first signal indicating…”, “a second signal receiving unit that receives a second signal…”,  “third signal receiving unit that receives a third signal…” May be realized by hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit and specified in [0119] and [0112] of the specification.
Claim language “balance correcting unit that equalizes voltage of the plurality of electric storage cells…” May be realized by hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit and specified in [0117] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim objections
Claims 4, 5 recites “ a second signal receiving unit” and “third signal receiving unit” which lack antecedent basis. “ a first signal receiving unit” is not claimed in a claim from which it depends

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 17 claims wherein the determining unit is electrically connected …. to a point between another of the terminals of the switching element and an end of the electric storage unit, the end of the electric storage unit being on a side of the wire” claim language “the end of the electric storage unit being on a side of the wire” is unclear.  Based on Fig. 2 of the specification, it is unclear how the end of the electric storage unit that is connected to the another of the terminals of the switching element (node 212 connected to switching unit 230) is on “a side of the wire” wherein wire is identified as wire 106 of Fig. 1

Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    860
    1202
    media_image1.png
    Greyscale


Claims 1-2,5-8,12,14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO2012043723A1) in view of Matsumura (US 20150244191. Note: Examiner uses Yamaguchi (WO2012043723A1) to make rejection but relies on machine translation to clarify position.
As to claim 1, Yamaguchi discloses an electric storage device (Based on Fig. 2 and [0031] of the specification, Examiner interprets electric storage device as comprising at least an electric storage unit, control unit and switching unit.  Fig. 1 of Yamaguchi above. Battery 2, controller 8, resistor 11, switch 7 and 6, and connection unit comprising switch 6 identified as Electric storage device) configured such that the electric storage device can be connected, in an attachable manner, in parallel with a distinct power supply device (Fig. 1 where electric storage device identified above is attached to distinct power supply identified above)
Yamaguchi further discloses the electric storage device (Fig. 1 above) comprising:
an electric storage unit (Fig. 1 battery 2);
a control unit (Fig. 1 controller 8) configured to control current flowing between a terminal of the electric storage unit (terminal of electric storage unit identified above) and a wire (node/parallel line 10 Fig. 1) that electrically connects the distinct power supply device (Fig. 1, where equalization switch 12 is switched from off to on for equalizing. Control circuit 8 switches the main switch 7 on and connects the battery units 2 to the parallel line 10 when it detects that battery units 2 are equalized ([0030]-[0033] Fig. 1, 3). Therefore controller 8 controls current between the electric storage unit and node 10 by main switch 7 and equalization switch 12); and
a switching element (Fig. 1 connection circuit 6 above), arranged between a connecting terminal of the electric storage device through which the electric storage unit is electrically connected to the wire and the electric storage unit (Fig. 1 switch 6 connected between terminal of electric storage device and wire 10. “terminal of electric storage device” identified above as “connecting terminal of the electric storage device”), wherein
the control unit (Fig. 1 controller 8) is configured to control the switching element based on a voltage across terminals of the switching element (Voltage difference between node 10 and battery cell 2 identified as “voltage across the terminals of the switching element) such that:
 (i) the switching element electrically connects the connecting terminal and the electric storage unit when the voltage across the terminals of the switching element satisfies a predetermined condition (Fig. 1, 2 and [0030]. The control circuit 8 compares the voltage of the battery unit 2 with the voltage of line 10. When the voltage of the battery unit 2 approaches the parallel line 10, contact 12/switch 6 is switched from off to on. Predetermined condition is the voltage difference across the terminals of switching element 6 (e.g.voltage between lines10 and battery 2) that causes the switch 12 to close) and 
(ii) the switching element electrically disconnects the connecting terminal and the electric storage unit when the voltage across the terminals of the switching element does not satisfy the predetermined condition (When the voltage difference between the voltage of the battery unit 2 and the parallel line 10 is large, control circuit 8 controls the contact 12 to be kept off [0030]-[0031]), and wherein
the switching element (switch 12 of connection circuit 6) is configured to be in an OFF state, in which the connecting terminal and the electric storage unit are electrically disconnected, during attachment of the connecting terminal to the wire (Fig. 1 where equalization switch 12 and main switch 7 are in an “off” state while the terminal of electric storage device is attached to wire 10. See also [0035] showing switch 7 and 12 in an “off” state which electrically disconnects battery 2 from wire 10).
Yamaguchi does not specifically disclose the electric storage device identified above can be connected, in a detachable manner, in parallel with a distinct power supply device. However, Yamaguchi teaches attaching an element in a detachable manner for maintenance reasons ([0031] where control unit 8 removes and replaces ).
Therefore it would be obvious for the electric storage device (e.g. battery 2 with controller 8, resistor 11, switch 7, and connection unit comprising switch 6) to be connected in a detachable manner in order to monitor for abnormality, failure, characteristic deterioration, or for maintenance reasons taught by Yamaguchi ([0031].
Yamaguchi does not specifically disclose the control unit as hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit (See 112 (f) claim interpretation above).
Matsumura teaches control unit as hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit ([0025] where CMU 10 is a CPU).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control unit of Yamaguchi to be hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit, as taught by Matsumura in order to reduce processing time and automate Yamaguchi’s method.
As to claim 2, Yamaguchi in view of Matsumura teaches the electric storage device according to claim 1, wherein the control unit has: 
a determining unit that determines whether the voltage across the terminals of the switching element is within a predetermined range (Fig. 3 element ; and 
a signal generating unit (Fig. 3 element 17, 18 and 12B of Yamaguchi. [0025] of Matsumura showing CMU 10 as a CPU)  that: (i) generates a first signal for turning on the switching element when the determining unit has determined that the voltage across the terminals of the switching element is within the predetermined range (Fig. 1,2 and [0031] When the voltage of the battery unit 2 approaches the parallel line 10 and the output voltage of the differential amplifier 17 decreases, the current flowing through the exciting coil 12b of the relay 12A decreases, the relay 12A is switched from off to on); or (ii) generates a second signal for turning off the switching element when the determining unit has determined that the voltage across the terminals of the switching element is not in the predetermined range.
As to claim 5, Yamaguchi in view of Matsumura teaches the control device according to claim 2, wherein the control unit has 
a third signal receiving unit that receives a third signal indicating that the terminal voltage of the electric storage device (voltage of the battery unit 2) is outside the predetermined range (Fig. 3 element 17 and 18 of Yamaguchi. [0025] of Matsumura showing CMU 10 as a CPU), and 
the signal generating unit generates the second signal for turning off the switching element when the third signal receiving unit has received the third signal ([0030] The control circuit 8 is in a state where the voltage difference between the voltage of the battery unit 2 and the parallel line 10 is large, the contact 12a is kept off). 
As to claim 6 Yamaguchi in view of Matsumura teaches the electric storage device according to claim 2, wherein the signal generating unit generates the first signal and the second signal subsequent to passage of a predetermined amount of time after the determining unit determines whether the voltage across the terminals of the switching element is within the predetermined range (Fig. 1,2 and [0030]-[0031] When the voltage of the battery unit 2 approaches the parallel line 10, the relay 12A is switched from off to on and When the voltage difference between the voltage of the battery unit 2 and the parallel line 10 is large the relay 12A is switched from off)). 
As to claim 7 Yamaguchi in view of Matsumura teaches the electric storage device according to claim 1, wherein the switching element (Fig. 1 connection circuit 6), has a field effect transistor ([0028] the equalization switch 12 may be a semiconductor switching element such as an FET or a transistor).
Yamaguchi in view of Matsumura does not disclose the switching element has a relay circuit that are connected in parallel
Yamaguchi teaches a relay circuit that are connected in parallel ([0029] the main switch 7 is a switch that connects the battery unit 2 with the equalized voltage to the parallel line 10, and is a relay or a semiconductor switching element) 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the switching element of Yamaguchi to include wherein the switching element has a field effect transistor and a relay circuit that are connected in parallel, in order to eliminate a voltage difference in the pre-connection switch as taught by Yamaguchi [0021], thereby 
 As to claim 8 Yamaguchi in view of Matsumura teaches the electric storage device according to claim 1, wherein the electric storage unit (Fig. 1 battery 2) has a plurality of electric storage cells connected in series ([0023] and Fig. 1 plurality of battery blocks 20 in series), and wherein the control unit further comprises a balance correcting unit that equalizes voltage of the plurality of electric storage cells ([0028] and [0029] reconnection circuit 6 equalizes battery units 2). 
As to claim 12 Yamaguchi in view of Matsumura teaches the electric storage device according to claim 1, further comprising: a battery characteristic acquiring unit that acquires information related to battery characteristic of the electric storage unit ([0022] and [0025] The control circuit 8 detects the remaining capacity, or full charge of the storage battery 1 of Yamaguchi. [0025] of Matsumura showing CMU 10 as a CPU) and 
an output unit (Fig. 1 output unit 11. [0025] of Matsumura showing CMU 10 as a CPU) that outputs to an external apparatus of the control unit information related to the battery characteristic of the electric storage unit and having been acquired by the battery characteristic acquiring unit ([0030] the output unit 11 outputs the battery state information of the battery pack 50 to be monitored, which corresponds to the CMU 10, to the BMU 20.)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the electric storage device of Yamaguchi to include an output unit that outputs to an external apparatus of the control device information related to the battery characteristic of the electric 
As to claim 14 Yamaguchi in view of Matsumura teaches an electric storage system (Fig. 1 controller 8 with batteries 2 connected in parallel) in which an electric storage device according to claim 1.
Yamaguchi in view of Matsumura does not teach an electric storage system in which a plurality of the electric storage devices according to claim 1 are connected in parallel
However, Yamaguchi teaches an electric storage system with at least one electric storage device comprising a control unit (controller 8) connected to electric storage unit 2. Yamaguchi also discloses a plurality of electric storage units connected in parallel and to the same controller 8, but does not disclose separate control units (controller 8) connected to each electric storage unit in order to comprise a plurality of electric storage devices according to claim 1.
 However, it would be an obvious to one of ordinary skill in the art to modify Yamaguchi’s controller 8 to be a plurality of control units and therefore separate control units (controller 8) connected to each electric storage unit in order to comprise a plurality of electric storage devices according to claim 1 connected in parallel as it is a duplication of parts.
As to claim 16, Yamaguchi discloses controlling current flowing between a terminal of an electric storage unit (Fig. 1 above battery 2) of an electric storage device ((Fig. 1. Battery 2 with controller 8, resistor 11, switch 7, and switch 6 identified and a distinct power supply device (Fig. 1. Distinct power supply device identified in Fig. 1 above. Control circuit 8 switches switch 7 and switch 12 on/off and connects the battery units 2 to parallel line 10 when it detects battery units 2 are equalized ([0030]-[0033] Fig. 1, 3). Therefore controller 8 controls current between the battery unit 2 and distinct power supply when switches 6 and 7 are off).
Yamaguchi further discloses the electric storage device being configured such that the electric storage device can be connected in an attachable manner in parallel with the distinct power supply device (Fig. 1 where electric storage device identified above is attached to distinct power supply identified above). 
Yamaguchi further teaches wherein the controlling includes: 
controlling a switching element (Fig. 1 connection circuit 6) arranged between a connecting terminal of the electric storage device through which the electric storage unit is electrically connected to the wire and the electric storage unit (“terminal of electric storage device” identified above as “connecting terminal”. Fig. 1 switch 6 connected between terminal of electric storage device and wire 10), such that: 
(i) the switching element electrically connects the connecting terminal and the electric storage unit when the voltage across the terminals of the switching element satisfies a predetermined condition (Fig. 1, 2 and [0030]. The control circuit 8 compares the voltage of the battery unit 2 with the voltage of line 10. When the voltage of the battery unit 2 approaches the parallel line 10, contact 12/switch 6 is switched from off to on. Predetermined condition is the voltage difference across the terminals of switching element 6 (e.g.voltage between lines10 and battery 2) that ) and 
(ii) the switching element electrically disconnects the connecting terminal and the electric storage unit when the voltage across the terminals of the switching element does not satisfy the predetermined condition (When the voltage difference between the voltage of the battery unit 2 and the parallel line 10 is large, control circuit 8 controls the contact 12 to be kept off [0030]-[0031]),
Wherein controlling the switching element includes setting, the switching element to be in an OFF state, in which the connecting terminal and the electric storage unit are electrically disconnected during attachment of the connecting terminal to the wire (Fig. 1 where equalization switch 12 and main switch 7 are in an “off” state while the terminal of electric storage device is attached to wire 10. See also [0035] showing switch 7 and 12 in an “off” state which electrically disconnects battery 2 from wire 10).
Yamaguchi does not specifically disclose the electric storage device can be connected, in a detachable manner, in parallel with the distinct power supply device. 
However, Yamaguchi teaches attaching an element in a detachable manner for maintenance reasons [0031] where control unit 8 removes and replaces (detachable) battery unit 2 for reasons of abnormality, failure, characteristic deterioration, or for maintenance reasons).
Therefore it would be obvious for the electric storage device (e.g. battery 2 with controller 8, resistor 11, switch 7, and connection unit comprising switch 6) to be connected in a detachable manner in order to monitor for abnormality, failure, 
Yamaguchi does not disclose non-transitory computer-readable medium for storing a program that, when executed by a processor, causes the processor to perform operations comprising the method of Yamaguchi.
Matsumura teaches non-transitory computer-readable medium for storing a program that, when executed by a processor, causes the processor to perform operations ([0025] of Matsumura showing CMU 10 as a CPU. It is well known to one of ordinary skill in the art that a CPU is accompanied with non-transitory computer-readable medium for storing a program that is executed by a process.
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Yamaguchi to be executed by a non-transitory computer-readable medium for storing a program that, when executed by a process, causes the processor to perform operations comprising, the method of Yamaguchi as taught by Matsumura in order to reduce processing time and automate Yamaguchi’s method.
As to claim 17, Yamaguchi in view of Matsumura teaches the electric storage device according to claim 2, wherein the determining unit is electrically connected to a point between one of the terminals of the switching element and the wire (Fig. 3 element 10 (connection to wire and switching unit 6) connected to unit 8/determining unit) and to a point between another of the terminals of the switching element and an end of the electric storage unit (Fig. 3 element 2 (connection to battery and switching unit 6) connected to unit 8/determining unit), the end of the electric storage unit being on a side of the wire (Fig. 1 node of battery unit 2 , such that the voltage across the terminals of the switching element is input into the determining unit (See Fig. 1 where switch 12 is connected in series with wire 10 and battery 2. Voltage of node 10 is connected on one end and the voltage of battery 2 is connected on the second end of switch 12. See also [0030] and Fig. 3 where the control circuit 8 shown in FIG. 3 includes a differential amplifier 17 (determining unit) that connects the voltage of the parallel line 10 and the voltage of the battery unit 2 to the input of the differential amplifier).
As to claim 18, Yamaguchi discloses an electric storage device configured such that the electric storage device can be connected, in an attachable, in parallel with a distinct power supply device (Fig. 1 where electric storage device identified above is attached to distinct power supply identified above), comprising:
an electric storage unit (Fig. 1 battery 2);
a control unit (Fig. 1 controller 8) configured to control current flowing between a terminal of the electric storage unit (terminal of electric storage unit identified above) and a wire (node/parallel line 10 and line connected to negative terminal of the battery 2, Fig. 1) that electrically connects the distinct power supply device (Fig. 1, where equalization switch 12 is switched from off to on for equalizing. Control circuit 8 switches the main switch 7 on and connects the battery units 2 to the parallel line 10 when it detects that battery units 2 are equalized ([0030]-[0033] Fig. 1, 3). Therefore controller 8 controls current between the electric storage unit and node 10 by main switch 7 and equalization switch 12); and
a switching element (Fig. 1 connection circuit 6 above), arranged between a connecting terminal of the electric storage device through which the electric storage unit is electrically connected to the wire and the electric storage unit (Fig. 1 switch 6 connected between terminal of electric storage device and wire 10. “terminal of electric storage device” identified above as “connecting terminal of the electric storage device”), wherein the control unit (Fig. 1 controller 8) is configured to:
 control the switching element based on a voltage across terminals of the switching element (Voltage difference between node 10 and battery cell 2 identified as “voltage across the terminals of the switching element), 
disconnect the connecting terminal from the electric storage unit by outputting a first signal to the switching element to drive the switching element to be in an OFF state, when the voltage across the terminals of the switching element exceeds a predetermined range of voltage (Fig. 1,3 The control circuit 8 compares the voltage of the battery unit 2 with the voltage of line 10. When the voltage difference between the voltage of the battery unit 2 and the parallel line 10 is large, control circuit 8 controls the contact 12 to be kept off [0030]-[0031]. Predetermined range of voltage is the voltage difference across the terminals of switching element 6 (e.g. voltage between lines 10 and battery 2) that causes the switch 12 to close. Which is smaller than “large” value [0030-[0031] and Fig. 2), 
and while maintaining the switching element in the OFF state when the voltage across the terminals of the switching element exceeds a predetermined range of voltage, generate a signal that shifts the switching element to an ON state when the voltage across the terminals of the switching element decreases to the predetermined range (Fig. 1, 2 and [0030]. The control circuit 8 compares the voltage of the battery unit 2 with the voltage of line 10. When the voltage of the battery unit 2 approaches the parallel line 10 and the output voltage of the differential amplifier 17 decreases, contact 12/switch 6 is switched from off to on)
Yamaguchi does not specifically disclose the electric storage device identified above can be connected, in a detachable manner, in parallel with a distinct power supply device. However, Yamaguchi teaches attaching an element in a detachable manner for maintenance reasons ([0031] where control unit 8 removes and replaces (detachable) battery unit 2 for reasons of abnormality, failure, characteristic deterioration, or for maintenance reasons).
Therefore it would be obvious for the electric storage device (e.g. battery 2 with controller 8, resistor 11, switch 7, and connection unit comprising switch 6) to be connected in a detachable manner in order to monitor for abnormality, failure, characteristic deterioration, or for maintenance reasons taught by Yamaguchi ([0031].
Yamaguchi does not specifically disclose the control unit as hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit (See 112 (f) claim interpretation above).
Matsumura teaches control unit as hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit ([0025] where CMU 10 is a CPU).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control unit of Yamaguchi to .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO2012043723A1) in view of Matsumura (US 20150244191 in further view of Park (US 20150194707). Note: Examiner uses Yamaguchi (WO2012043723A1) to make rejection but relies on machine translation to clarify position.
As to claim 3, Yamaguchi in view of Matsumura teaches the electric storage device according to claim 2.
Yamaguchi does not disclose wherein the control unit has a first signal receiving unit that receives a first signal indicating that a terminal voltage of the electric storage device is lower than a terminal voltage of the distinct power supply device, and 
the signal generating unit generates the first signal for turning on the switching element when the first signal receiving unit has received the first signal.
Park teaches wherein the control unit has a first signal receiving unit that receives a first signal indicating that terminal voltage of the electric storage device is lower than terminal voltage of the distinct power supply device, and the signal generating unit generates a signal for turning on the switching element if the first signal .
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the electric storage device of Yamaguchi to include wherein the control unit has a first signal receiving unit that receives a first signal indicating that terminal voltage of the electric storage device is lower than terminal voltage of the distinct power supply device, and the signal generating unit generates a signal for turning on the switching element if the first signal receiving unit has received the first signal, in order to prevent an occurrence of inrush current, further preventing degradation as taught by Park [0005], [0065] .
As to claim 4, Yamaguchi in view of Matsumura teaches the electric storage device according to claim 2. 
Yamaguchi does not disclose wherein the control unit has a second signal receiving unit that receives a second signal indicating that the terminal voltage of the electric storage device is higher than the terminal voltage of the distinct power supply device, and 
the signal generating unit generates the first signal for turning on the switching element when the second signal receiving unit has received the second signal.
Park teaches wherein the control unit has a second signal receiving unit that 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the electric storage device of Yamaguchi to include wherein the control unit has a second signal receiving unit that receives a second signal indicating that terminal voltage of the electric storage device is higher than terminal voltage of the distinct power supply device, and the signal generating unit generates a signal for turning on the switching element if the second signal receiving unit has received the second signal, in order to prevent an occurrence of inrush current, further preventing degradation as taught by Park [0005], [0065].
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO2012043723A1) in view of Matsumura (US 20150244191 in further view of Sugiyama (US 20160049814). Note: Examiner uses Yamaguchi (WO2012043723A1) to make rejection but relies on machine translation to clarify position.
As to claim 9 Yamaguchi in view of Matsumura teaches the electric storage device according to claim 1, wherein the distinct power supply device includes a distinct electric storage device (battery 2 above identified as “distinct power supply device” with plurality of batteries 20 in series).
Yamaguchi in view of Matsumura does not teach wherein the distinct power supply device includes a distinct electric storage device different from the electric storage device.
Sugiyama teaches wherein the distinct power supply device includes a distinct electric storage device different from the electric storage device ([0011] where a lithium ion and a lead acid battery are connected in parallel).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the electric storage device of Yamaguchi to include wherein the distinct power supply device includes a distinct electric storage device different from the electric storage device, in order to save cost using lead acid batteries and achieve high-voltage and highly-efficient energy charging and discharging capability with a Lithium-ion battery as taught by Sugiyama ([0048] and ([0046]).
As to claim 11 Yamaguchi in view of Matsumura in view of Sugiyama teaches the electric storage device according to claim 9, wherein a type of the electric storage unit and a type of an electric storage unit of the distinct electric storage device are different ([0011] where a lithium ion and a lead acid battery are connected in parallel). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the electric storage device of .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO2012043723A1) in view of Matsumura (US 20150244191 in further view of Sugiyama (US 20160049814) as evident by Tahara (US20170158082). Note: Examiner uses Yamaguchi (WO2012043723A1) to make rejection but relies on machine translation to clarify position.
As to claim 10 Yamaguchi in view of Matsumura in view of Sugiyama teaches the electric storage device according to claim 9, 
Yamaguchi in view of Matsumura in view of Sugiyama does not teach wherein a deterioration state of the electric storage unit and a deterioration state of an electric storage unit of the distinct electric storage device are different. 
However, it is well known to one of ordinary skill in the art that the deterioration of lead acid battery is different that the lithium ion as evident by Tahara ([0047]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO2012043723A1) in view of Matsumura (US 20150244191 in further view of Ozawa (US JP02012090436A). Note: Examiner uses Yamaguchi (WO2012043723A1) to make rejection but relies on machine translation to clarify position.
As to claim 15 Yamaguchi in view of Matsumura teaches an electric storage system (Fig. 1 controller 8 with batteries 2 connected in parallel). 
Yamaguchi in view of Matsumura does not teach in which a plurality of the electric storage devices according to 1, are connected in a matrix. 
Ozawa teaches in which a plurality of the electric storage devices are connected in a matrix (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the plurality of the electric storage devices according to claim 1 of Yamaguchi to be connected in a matrix, as taught by Ozawa in order to disengage dysfunctional cells from any of the energy storage units, thereby increasing system usage time.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/TYNESE MCDANIEL/
Examiner, Art Unit 2859


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859